Citation Nr: 1300292	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-02 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder, rated 50 percent disabling.  

2.  Entitlement to a compensable disability evaluation for bilateral hearing loss.  

3.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1950 to October 1953, from December 1954 to October 1958, and from November 1958 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the St. Louis, Missouri, Regional Office (RO).

The April 2009 RO determination granted service connection for PTSD and assigned an initial 30 percent rating, effective March 7, 2008, and the Veteran appealed.  Prior to the matter being certified to the Board, an October 2009 determination granted a 50 percent rating, effective March 7, 2008.  

The issue of entitlement to a TDIU has been reasonably raised by the Veteran's statements and the March 2009 VA examination report, and has been added on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a January 2012 statement, the Veteran raised a claim seeking a compensable rating for bilateral hearing loss and, while the Board would generally refer the matter to the Agency of Original Jurisdiction (AOJ) for initial consideration, the increased rating claim could impact the TDIU claim.  The claims are inextricably intertwined and in the interest of fairness to the Veteran and efficient usage of VA resources, the Board has taken jurisdiction over the bilateral hearing loss claim, and has added it to the title page.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009); aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  

This issue of entitlement to aid and attendance for his spouse was raised by a January 2012 statements of the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a compensable disability evaluation for bilateral hearing loss and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD has at most manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation, and no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Veteran's service treatment records, VA and private medical treatment records have been obtained; he did not identify any additional records pertinent to the appeal and no such records are reasonably identified by the record.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examination were conducted in March 2009 and February 2012, and the record does not reflect that these examinations are inadequate for rating purposes because each provides sufficient evidence and opinion to make a fully informed assessment as to the nature, extent and severity of service-connected PTSD.  38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  VA has sufficiently complied with the Board's May 2012 remand.  

There is no indication that any additional evidence, relevant to the issue decided, is available and not part of the claims file or the Virtual VA system.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Dingess/Hartman, 19 Vet. App. at 486.   

PTSD claim

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran is appealing the initial assignment of a disability rating and the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The April 2009 rating decision assigned an initial 30 percent disability rating for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective March 7, 2008, the date of the claim.  An October 2009 rating decision assigned a 50 percent rating, effective the date of the claim.  

Diagnostic Code 9411 provides that a 50 percent disability rating is warranted if  it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A higher GAF score reflects less impairment.

Treatment records for Diagnostic Code 9411 provides that a 50 percent disability rating is warranted if  it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A higher GAF score reflects less impairment.

Private treatment records of the Veteran's psychiatric care are of record.  A March 2008 record noted the Veteran's feelings of depression, anxiety and low energy levels.  During a May 2008 treatment the Veteran demonstrated a somewhat blunted affect, a lack of motivation, low energy/fatigue, insomnia and continued feelings of depression.  

At the time of his March 2009 VA examination, the Veteran reported having at least some relationships with his prior spouses, current spouse and his children and engaging in social activities.  The Veteran also detailed psychiatric symptoms, including nightmares, engaging in aggressive behaviors while sleeping (e.g., pinning his spouse down), feeling startled and fearful upon awakening because of a sense that someone is standing next to him, and sleeping approximately 4-to-6 hours a night.  The examiner documented the Veteran's irritability with his wife and outburts of anger, occurring at least 3-to-4 times a week.  Aside from slow speech, a constricted affect, a depressed mood and sleep impairment that resulted in fatigue irritability and low stress tolerance, the Veteran's mental status examination was without abnormality.  The psychiatric condition was noted as manifesting in continued and increasingly severe symptoms, including recurrent intrusive thoughts, avoidance behaviors, markedly diminished interest/participation in significant activities, a sense of a foreshortened future, irritability, outbursts of anger, hypervigilance, an exaggerated startle response, low stress tolerance and worry/anxiety, with the examiner stating the Veteran's symptomatology appeared to be increasing in severity.  The Veteran's GAF score was 51.  

An April 2009 VA treatment record noted the Veteran's "fairly sober" appearance and restricted mood/affect.  Also documented are the Veteran's difficulties with alcohol, marital strain and irritability.  The Veteran relayed feeling fear and stress, and multiple periods of crying alone.  The Veteran's GAF score was 55.   

A VA psychiatric care provider, in June 2009, noted that the Veteran had not been taking his medication and endorsed some suicidal ideation.  The Veteran's mood and affect were also noted as being depressed.  His GAF score was 50.

The Veteran underwent a June 2009 VA psychiatric assessment where he continued to report feelings of depression.  On mental status examination, he was found to have a mildly depressed mood and affect, "somewhat" slow speech and "somewhat" organized thoughts, requiring the examiner to make multiple efforts to refocus the assessment.  The psychiatric manifestations that were present also included anxiety, flashbacks, anxiety, fatigue, hypervigilance, nightmares and sleep related impairment.  The Veteran's GAF score was 53.  

An August 2009 VA psychiatric treatment record noted the Veteran's presentation with a depressed mood and affect.  The VA readjustment counselor specifically stated that the Veteran appeared depressed and took a long time to respond to questions, with relevant testing revealing severe depression.  He also continued to describe significant sleep impairment and demonstrated difficulty focusing on the examination.  Although initially denying suicidal ideation, the Veteran was questioned and confirmed having such thoughts without any present plan.  His GAF score was 50.  

During a September 2009 VA treatment, the readjustment counselor suggested increasing the Veteran's psychiatric medication to better manage his continued and increasing symptomatology; however, the Veteran declined this approach.  The Veteran reported passive suicidal ideation and that the severity of his psychiatric symptoms decreased when his brother visited.  On mental status examination, in addition to being sad and "on the verge of tears," the Veteran presented with a "worn out" mood, a depressed affect and long pauses before answering questions.  The Veteran's GAF score was 51.

In February 2012, the Veteran was provided VA examination and reported an increase in the frequency and severity of his in sleep disturbances (e.g., sleeping approximately 4-to-5 hours a night), irritability, difficulty being around others, intrusive thoughts and anxiety.  Additionally, the examiner noted that he lived alone, had limited contact with his spouse, lost contact with most of his friends and often spent days alone, but maintained regular contact with one of his children.  The Veteran conveyed that he required the aid of a home care provider to assist with cleaning, laundry and administrative tasks.  The examiner found that the Veteran had some concentration impairment and cognitive and short-term memory impairment (e.g., retention of only highly learned materials, while forgetting to complete tasks), which was not disassociated from the psychiatric condition.  The examiner noted that his psychiatric manifestations included a depressed mood, a flattened affect, disturbances of motivation and mood, suicidal ideation, difficulty adapting to stressful circumstances, reduced reliability and productivity and an inability to establish and maintain effective relationships.  The Veteran's GAF score was 45.  

The Veteran provides a competent and credible account of psychiatric symptomatology, including irritability and passive suicidal ideation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, he has provided a generally consistent account of his psychiatric symptoms, including solely for the purpose of seeking and obtaining medical treatment.  

Consistent with the other medical evidence of record, the March 2009 and February 2012 VA examination reports, as well as August 2009 and September 2009 VA treatment records, document the Veteran's continued suicidal ideation.  The evidence of record also consistently confirms his severe depression of a near continuous duration, as noted in March 2008 and May 2008 private treatment records and multiple VA treatment records, including a June 2009, August 2009 and September 2009 records.  

The March 2009 and February 2012 VA examination reports and an April 2009 VA treatment record also detail the Veteran's continued and increasingly severe irritability and unprovoked outbursts of anger.  Essentially, the medical evidence of record indicates that the evident psychiatric manifestations impair the Veteran's ability to function appropriately and effectively.  

The March 2009 and April 2009 VA treatment records and the February 2012 VA examination report also confirm that the Veteran's psychiatric condition results in difficulty adapting to stressful circumstances, including in an employment setting.  Further, the record sufficiently indicates that the Veteran's psychiatric condition produces at least some concentration and memory impairment.  The February 2012 VA examination report explicitly indicates the service-connected psychiatric condition produces an inability to establish and maintain effective relationships.  

The Board finds that the Veteran's PTSD symptomatology most closely approximates a 70 percent disability rating, throughout the time period of the appeal.

Nonetheless, the evidence shows that the Veteran is not entitled to a 100 percent disability rating at any time during the period of the appeal.  The Veteran is consistently shown to be oriented in all spheres and there is no demonstration of grossly inappropriate behavior(s).  Although his weekly usage of a home health care professional to perform household and administrative tasks is noted in the February 2012 VA examination report, the evidence also reflects his consistent ability to maintain self-care and manage his own funds.  

While there is evidence of suicidal ideation, the evidence does not establish that he presents a threat to himself or others.  

While the Veteran experiences intrusive thoughts, flashbacks and nightmares, the record does not suggest such symptoms are persistent in nature or are considered by medical professionals to be classified as delusions of hallucinations.  

While there is evidence of impaired occupational and social relationships, there is no evidence of total social and/or occupational relationship impairment, as the veteran maintains, albeit strained/limited, relationships with his family.  

Since March 7, 2008, the criteria for a 70 percent rating for PTSD are established and an increase to 70 percent is warranted.  

Extraschedular Considerations 

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for extraschedular consideration.  

If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

The rating criteria do reasonably describe the disability level and symptomatology of the Veteran's PTSD disability; a higher evaluation is possible upon the showing of further manifestations which are not present.  Accordingly, referral for consideration of an extraschedular rating is not warranted.


ORDER

A 70 percent disability evaluation for PTSD, and no more, is granted, effective March 7, 2008.



REMAND

The record, specifically the Veteran's statements and the March 2009 VA examination that reported a psychiatric condition was the cause of the Veteran 1992 retirement, has reasonably raised a request for a TDIU.  See Rice, supra.  The Veteran is schedularly eligible for TDIU consideration and the record suggests he has likely been unemployed for the entire period under review.  See 38 C.F.R. § 4.16(a) (2012).  Additional medical evidence and opinion is necessary prior to Board adjudication of the TDIU claim.  

The record suggests the Veteran receives regular VA treatment for his service-connected disabilities, but records dated since December 2010 have not been associated with the claims folder nor are any such records available via the Virtual VA system.  Additionally, the record does not reflect sufficient attempts to obtain any relevant private treatment records generated since February 2008.    On remand, attempts to obtain these records must be undertaken.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In a January 2012 statement, the Veteran raised a claim seeking an increased rating for bilateral hearing loss, a matter that would generally be referred to the Agency of Original Jurisdiction (AOJ) for consideration in the first instance.  However, adjudication of the increased rating claim could impact the TDIU claim.  The hearing loss increased rating claim is inextricably intertwined with the TDIU claim being remanded and in the interest of fairness to the Veteran and efficient usage of VA resources, the Board will also remand the increased rating claim for bilateral hearing loss for appropriate development and adjudication.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009), supra.  

Board remand of the claim raised in the January 2012 statement for initial development and adjudication is wholly consistent with the Federal Circuit's observation in Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) that no law or regulation precludes VA from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).  
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to (A) an increased disability evaluation for bilateral hearing loss; and (B) a TDIU, and of VA's and the Veteran's responsibilities to provide evidence and information in support of those claims.  Allow an appropriate amount of time for response and associate the notification with the claims file.

2.  Contact the Veteran to ascertain any private physician(s) and/or facility(ies) where he received any treatment or hospitalization for any service-connected disability, including the private physicians T. Bragg, D.O., and R. Parsonson, D.O.  Then undertake all appropriate efforts to attempt to obtain any indicated records.  

In light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts are to be associated with the claims file.

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's respectively service-connected disabilities, dated since December 2010, including records generated at the Vet Center.  Any negative response(s) must be in writing and associated with the claims folder.

4.  After the aforementioned development has been completed, schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The provided examination report must reflect consideration of both the medical and lay evidence of record.  All tests deemed necessary by the examiner must be performed. 

5.  After the aforementioned development has been completed, schedule the Veteran for a VA employability examination by an appropriate medical professional to determine the impact service-connected disabilities have on his employability.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner, including the audiology examination report set forth in 4. above.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is to identify the nature, extent and severity of the Veteran's service-connected disabilities and provide an opinion as to whether, without taking into account his age, the Veteran has been precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) due to his service-connected disabilities.  

The examiner shall report all pertinent findings and test results.  All tests deemed necessary by the examiner must be performed. 

The provided examination report must reflect consideration of all the relevant evidence of record and must set forth a complete rationale for all findings and conclusions. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

6.  Upon competition of the aforementioned development, adjudicate the Veteran's claim seeking an increased disability evaluation for bilateral hearing loss and associate the determination with then claims folder.  

7.  Then, adjudicate the appeal for a TDIU, with consideration of all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


